OPINION
DAY, Justice.
I. INTRODUCTION
The Texas Department of Public Safety (“DPS”) appeals a county court at law ruling affirming an administrative law judge’s (“ALJ”) denial of the DPS’s suspension of Gerald Douglas McGlaun’s driver’s license. In three issues, the DPS challenges the ALJ’s refusal to suspend McGlaun’s license because he was not warned that his refusal to submit to an intoxication test would affect his commercial driver’s license privileges. In issue' one, the DPS asserts that the ALJ was statutorily bound to suspend McGlaun’s license. The DPS asserts in issue two that the commercial driver’s license warnings were not applicable to McGlaun’s situation. Finally, in issue three, the DPS contends the ALJ erred when he held that McGlaun’s refusal to submit to intoxication tests was coerced. We reverse and remand.
II. BACKGROUND
On August 18, 1999, Fort Worth Police Officer Janke received information on his in-car computer that there was a possible intoxicated driver on westbound Interstate 30. After receiving information on the description of the suspected vehicle and its license plate number, Officer Janke observed the car weaving from side to side. Officer Janke stopped the car and identified McGlaun as the driver. During the stop, Officer Janke noticed a strong odor of alcohol on McGlaun’s breath and person. Officer Janke also observed that McGlaun’s eyes were watery and bloodshot, his balance was unsteady, and his speech was slurred. McGlaun also performed poorly on several field sobriety tests. Officer Janke arrested McGlaun for driving while intoxicated. After his arrest, McGluan received the statutory warning required by chapter 724 of the transportation code and was asked to take a breath test, which he refused. Tex. TRAnsp. Code Ann. § 724.035(a)(1) (Vernon 1999). McGlaun then signed his statutory warnings.
Based on his failure to take an alcohol concentration test, the DPS suspended McGlaun’s license. McGlaun requested a hearing to challenge the decision. Because he had a commercial driver’s license, McGlaun argued that Officer Janke should have given him warnings regarding the effect his refusal to take an alcohol concentration test would have on his commercial driver’s license. However, the DPS argued that because McGlaun was not driving a commercial vehicle when he was *778stopped, chapter 522 did not apply; therefore, Officer Janke was not required to give him those warnings. The ALJ agreed that McGlaun should have been given the additional warnings and did not allow the DPS to suspend McGlaun’s license. The county court at law upheld the AL J’s decision.
III. DISCUSSION
In its second issue, the DPS alleges that chapter 522 of the transportation code does not apply to drivers who are not driving commercial vehicles when they are stopped. Therefore, officers are not required to give the driver warnings concerning the effect refusal to take an alcohol concentration test would have on the driver’s commercial driver’s license.
An officer must give a Driving While Intoxicated suspect certain statutory warnings before he can request a breath specimen from him. Tex. TRánsp. Code Ann. §§ 522.103, 724.015 (Vernon 1999). In order to ensure that a suspect’s refusal is voluntary, the police must warn the suspect about the actual, direct, statutory consequences of the suspect’s refusal. Erdman v. State, 861 S.W.2d 890, 894 (Tex.Crim.App.1993).
Appellee relies on the holding in Texas Department of Public Safety v. Thomas in support of his position that the DPS was required to inform him of the consequences refusal to submit to a breath test would have on his commercial driver’s license. 985 S.W.2d 567, 569-70 (Tex. App. — Waco 1998, no pet.). In Thomas, the court held that the driver was entitled to warnings concerning his commercial driver’s license pursuant to section 522.089(a) of the transportation code. Id. Section 522.089(a) provides that “[a] suspension, revocation, cancellation, or denial of a driver’s license or privilege under Chapter 521 or another law of this state disqualifies the person under this chapter.” Tex. Transp. Code Ann. § 522.089(a). Referring to the “another law of this state” language in section 522.089(a), the court held that the suspension of a commercial driver’s license does not have to be predicated upon offenses committed while driving a commercial motor vehicle. See id.
However, DPS cites this court’s opinion in Texas Department of Public Safety v. Chavez to support its contention that McGlaun was not entitled to a warning that his refusal to submit to an intoxication test would have an impact on his commercial driving privileges. 981 S.W.2d 449, 451 (TexApp. — Fort Worth 1998, no pet.). In Chavez, we stated that the driver was not entitled to the warnings contained in sections 522.102 and 522.103 because those sections only apply to drivers who are detained while driving a commercial motor vehicle. Id. at 452; see also Tex. Transp. Code Ann. §§ 522.102, 522.103. We further stated that section 724.015 does not distinguish between commercial and noncommercial vehicles; instead, it applies to all motor vehicles. Chavez, 981 S.W.2d at 453.
In fact, McGlaun’s statutory warning included a warning that “[y]our license, permit, or privilege to operate a motor vehicle will be suspended or denied for not less than ninety (90) days.” See Tex. Transp. Code Ann. § 724.015(2)(A). This warning encompassed all motor vehicles, which includes a commercial motor vehicle. See id. at § 522.003(5) (defining “commercial motor vehicle” as “a motor vehicle or combination of motor vehicles used to transport passengers or property” within certain classifications); Chavez, 981 S.W.2d at 453. Section 724.015 does not authorize a maximum length for a suspension of a driver’s license. See Tex. TRAnsp. Code Ann. § 724.015(2)(A) (mandating a warning that the suspension would be for *779not less than 90 days). The fact that McGlaun’s commercial driver’s license could be suspended for at least one year pursuant to section 522.089(b) does not negate the notice that his license to operate a motor vehicle would be suspended. The fact that different consequences are authorized by more than one applicable statute does not reduce the notice given to the defendant of the consequences provided for in each. Chavez, 981 S.W.2d at 452-53; Ex parte Luster, 846 S.W.2d 928, 930 (Tex.App. — Fort Worth 1993, pet. refd). Therefore, the statutory warnings that McGlaun received under section 724.015 were sufficient to comply with both chapters 522 and 724.
Based on Chavez, we agree that the DPS was not required to give McGlaun the warnings set forth in sections 522.102 and 522.103 because the warnings McGlaun was given pursuant to section 724 were sufficient under the circumstances to comply with both chapters 522 and 724. We sustain the DPS’s second issue.1
IV. CONCLUSION
Having sustained the DPS’s second issue on appeal, we reverse the county court at law’s judgment and remand the case for further proceedings.
WALKER, J. filed a dissenting opinion.

. Because of our disposition of the DPS’s second issue we do not need to address its first and third issues. See Tex.R.App. P. 47.1.